Citation Nr: 1031420	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, Type II (DM 
II).

2.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity (LUE) as secondary to service-
connected DM II.

3.  Entitlement to service connection for peripheral neuropathy 
of both lower extremities as secondary to service-connected DM 
II.

4.  Entitlement to service connection for erectile dysfunction 
(ED) as secondary to service-connected DM II.

5.  Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1972.  
The Veteran had service in the Republic of Vietnam (Vietnam) from 
June 1970 through April 1971, and is the recipient of the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims 
presently on appeal.  The Veteran submitted a Notice of 
Disagreement with these denials in February 2008 and timely 
perfected his appeal in September 2008.

With respect to the Veteran's service connection claim for 
hypertension, the Board observes that such claim is based, in 
part, on a theory of herbicide exposure during service in 
Vietnam.  On October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In order to avoid the 
unnecessary diversion of resources and the unnecessary issuance 
of denials in claims that may be granted when the planned new 
presumptions are made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on such planned new 
presumptions of service connection. 

While the Veteran's claimed condition of hypertension involves 
the function of the heart, there is no indication of a current 
diagnosis of ischemic heart disease.  Additionally, the Veteran's 
claims do not include ischemic heart disease.  Accordingly, this 
case is not subject to the stay.  See Brokowski v. Shinseki, 23 
Vet. App. 79, 86-87 (2009) (holding that an informal claim for 
benefits is made where the claimant refers to a disabled body 
part or system or describes symptoms of the disability, and a 
claim includes all disabilities that may be reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

In May 2010, the Veteran participated in a Travel Board hearing 
with the undersigned Veterans Law Judge, sitting in St. 
Petersburg, Florida.  A complete transcript of that proceeding 
has been associated with the Veteran's VA claims file.  The Board 
notes that during the May 2010 Board hearing, it was determined 
that the record would be held open for an additional 60 days to 
afford the Veteran additional time to submit evidence in support 
of his claims.  Despite this additional time period, the Veteran 
has not submitted any additional evidence.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).






FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
hypertension is the result of the Veteran's service-connected DM 
II.

2.  The preponderance of the evidence is against a finding that 
ED is the result of the Veteran's service-connected DM II.

3.  The Veteran does not have a current diagnosis of peripheral 
neuropathy of the LUE.

4.  Peripheral neuropathy of both lower extremities has been 
aggravated by the appellant's service-connected DM II.

5.  The preponderance of the evidence is against a finding that 
the Veteran has lost use of a creative organ as the result of a 
service-connected disability.

6.  The appellant fails to meet the requirements that would 
permit the payment of special monthly compensation due to the 
loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) 
(2009).

2.  Erectile dysfunction is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

3.  Peripheral neuropathy of the left upper extremity is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  Peripheral neuropathy of both lower extremities was 
aggravated by the service-connected DM II.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

5.  The criteria for SMC, based on loss of use of a creative 
organ, have not been met. 38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities, that claim has 
been fully granted, as discussed below.  As such, the Board finds 
that any error related to the required VCAA notice is moot as to 
that particular claim.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's remaining claims decided herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in December 2006 and September 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  These letters also informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  In fact, 
in correspondence dated in October 2008 and July 2009, the 
Veteran specifically indicated that he had no further evidence to 
submit in support of his claims.  Additionally, as noted above, 
the Veteran was provided with an additional 60 days following his 
Travel Board hearing in May 2010, to submit additional evidence 
in support of his claims.  He failed to do so.  See Wood, supra.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  The record indicates 
that the Veteran participated in VA examinations in April 2007 
and August 2009, the results of which have been included in the 
claims file for review.  The examinations involved a review of 
the claims file, a thorough examination of the Veteran, and 
opinions that were supported by sufficient rationale.  Therefore, 
the Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claims).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claims.
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claims

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability, which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder, which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  71 FR 52744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 
Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

A.  Hypertension and Erectile Dysfunction

The Veteran contends that he currently suffers from hypertension 
and ED as a result of his service-connected DM II.

Hypertension means persistently high arterial blood pressure, and 
by some authorities, the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

The Board notes that the service treatment records do not contain 
any reference to treatment or diagnosis of hypertension or ED.  
In addition, there is no diagnosis of hypertension or ED within a 
year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  Furthermore, 
the Veteran does not contend that these conditions are the direct 
result of his active duty service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2009).

The Veteran is currently diagnosed with hypertension and ED, and 
he is service-connected for DM II.  See Wallin, supra.

The remaining question is whether a medical nexus exists between 
the Veteran's hypertension and/or ED and his service-connected DM 
II.  The Board notes that the first medical evidence of record 
indicating the Veteran suffered from hypertension was in August 
1999.  See VA Medical Center (VAMC) Treatment Record, August 10, 
1999.  A VA treatment note dated in September 2005, indicated 
that the Veteran was provided with a trial of Viagra for his ED.  
See VAMC Treatment Record, September 8, 2005.  The record 
demonstrates that the Veteran was first diagnosed with DM II in 
November 2006.  Regardless, the Veteran's first noted diagnoses 
of hypertension and ED were more than 25 years after he was 
discharged from service.

The Veteran was afforded two VA examinations to determine the 
nature and etiology of his hypertension.  Both the April 2007 and 
August 2009 VA examinations determined that while the Veteran did 
suffer from hypertension, he was diagnosed with this condition 
many years prior to his diagnosis of DM II.  Accordingly, both VA 
examiners opined that the Veteran's hypertension was less likely 
as not caused by or the result of his service-connected DM II.  
See VA Examination Reports, April 3, 2007 & August 10, 2009.

The April 2007 VA examination also noted that the Veteran's ED 
began in 2004.  The Veteran reported that his primary care 
physician had informed him that the ED could be caused by 
hyperglycemia and his hypertensive medications.  Regardless, 
however, the Veteran was diagnosed with ED prior to his diagnosis 
of DM II.  See VA Examination Report, April 4, 2007.  The August 
2009 VA examination report also noted that the Veteran's ED began 
in 2004, with no medical documentation of a diagnosis of ED in 
the record.  The VA examiner concluded that the Veteran's ED was 
less likely as not caused by or a result of his DM II, as the ED 
was diagnosed first.  See VA Examination Report, August 10, 2009.

With respect to the Veteran's contentions that he currently 
suffers from hypertension and ED as a result of his service-
connected DM II, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's lay 
statements in the present case are outweighed by the negative 
service treatment records, post-service treatment records 
(indicating that the Veteran was diagnosed with hypertension and 
ED many years after service and prior to his diagnosis of DM II), 
and the negative VA medical opinions cited above (declining to 
connect the currently diagnosed hypertension and ED to his 
service-connected DM II).  

The Veteran has not submitted any medical evidence in support of 
his claims.  The only evidence in support of his claims consists 
of lay statements.  The Board acknowledges that the Veteran is 
competent to testify about what he experiences; for example, he 
is competent to discuss his hypertension and ED.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  

Although the Veteran has established that he currently suffers 
from hypertension and ED and is currently service-connected for 
DM II, the evidence of record does not support a finding that 
hypertension and ED were caused by any of his service-connected 
conditions, including DM.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  

B.  Peripheral Neuropathy - Left Upper Extremity

The Veteran contends that he currently suffers from peripheral 
neuropathy of the LUE as a result of his service-connected DM II.

The claims file is completely negative for any diagnoses of 
peripheral neuropathy of the LUE.  The only evidence in support 
of the Veteran's claim consists of his own lay statements.  While 
the Veteran is certainly competent to describe the symptoms that 
he experiences, peripheral neuropathy is not a condition that can 
be diagnosed by a layman.  See Layno, supra.  Accordingly, the 
Board does not find the Veteran's lay statements to be 
persuasive. 

Thus, the Board finds the Veteran does not have a current 
diagnosis of peripheral neuropathy of the LUE.  In order to be 
considered for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of a diagnosed disability, service 
connection may not be granted.  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  

C.  Peripheral Neuropathy of Both Lower Extremities

The Veteran contends that he currently suffers from peripheral 
neuropathy of the lower extremities as a result of his service-
connected DM II.

The Veteran has a current diagnosis of peripheral neuropathy of 
both lower extremities (see VA Examination Report, August 10, 
2009) and as noted earlier, is service connected for DM II.  See 
Wallin, supra.

The remaining question is whether there is a cause-and-effect 
medical nexus between both conditions.  During his August 2009 VA 
examination, the Veteran complained of worsening cramps and an 
"electricity-type" feelings in his toes.  The VA examiner 
diagnosed the Veteran with peripheral neuropathy of the bilateral 
lower extremities.  The VA examiner also noted that during his 
2007 VA examination, the Veteran complained of neuropathy of the 
lower extremities since the 1990s, but that symptoms of cramping 
became worse at night in 2008.  The VA examiner noted that this 
was consistent with macrovascular complications caused by 
hyperglycemia.  The Veteran's subjective complaints were 
consistent with peripheral neuropathy of the lower legs with no 
objective or clinical findings (this was considered difficult to 
determine due to the intermittent nature of the symptoms).  In 
establishing a baseline, the VA examiner noted that in the 1990s, 
the Veteran's symptoms consisted of tingling and numbness.  Since 
2008, however, the Veteran also experienced severe but 
intermittent cramping of the toes and lower legs.  Accordingly, 
the VA examiner concluded that while the Veteran's peripheral 
neuropathy of the lower extremities was less likely than not 
primarily caused by or a result of his service-connected DM II, 
it was clearly aggravated by his DM II.  See VA Examination 
report, August 10, 2009.

Accordingly, the Board finds that the Veteran's peripheral 
neuropathy of the lower extremities as been worsened by his 
service-connected DM II.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim of entitlement to 
service connection is granted, subject to the controlling laws 
and regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.

D.  Special Monthly Compensation

SMC is a statutory award, in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in the VA 
Rating Schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  See 38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2009).  Loss of a 
creative organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or other 
creative organ.  Loss of use of one testicle will be established 
when examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the corresponding 
diameters of the paired normal testicle, or (b) The diameters of 
the affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably harder 
or softer than the corresponding normal testicle; or (c) If 
neither of the conditions (a) or (b) is met, when a biopsy, 
recommended by a board including a genitourologist and accepted 
by the Veteran, establishes the absence of spermatozoa.  When 
loss or loss of use of a creative organ resulted from wounds or 
other trauma sustained in service, or resulted from operations in 
service for the relief of other conditions, the creative organ 
becoming incidentally involved, the benefit may be granted.  See 
38 C.F.R. § 3.350(a)(1)(i-ii) (2009).

After careful review of the record, the Board finds that SMC is 
not warranted based on loss of use of a creative organ.  In this 
regard, it is noted that the Veteran is service-connected for 
posttraumatic stress disorder, residuals of a left foot injury, 
tinnitus, bilateral hearing loss and DM II.  While VA treatment 
records show findings of ED, as explained above, the Veteran is 
not service-connected for this disability.  Based on the 
foregoing, he has not lost the use of the creative organ at issue 
as a result of a service-connected disability.  Thus, the Board 
finds that the competent evidence establishes that SMC for loss 
of use of a creative organ is not warranted.  The appeal is 
denied.


ORDER

Entitlement to service connection for hypertension as secondary 
to service-connected DM II is denied.

Entitlement to service connection for peripheral neuropathy of 
the LUE as secondary to service-connected DM II is denied.

Entitlement to service connection for peripheral neuropathy of 
both lower extremities as secondary to service-connected DM II is 
granted.

Entitlement to service connection for ED as secondary to service-
connected DM II is denied.



Entitlement to special monthly compensation based on loss of use 
of a creative organ is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


